DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 14, substitute “first direction” with --second direction-- after “the first conductor is a vertical extension, in the.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Pub. 2018/0061835; hereinafter “Yang”).
Yang discloses [Re claim 1] a memory cell 12, comprising: a transistor T1 extending vertically from a bit line layer BL-1 in a first direction (vertical direction) (page 2, paragraph 22; see fig. 2), the transistor T1 comprising: a source region 28, a drain region 30, and a channel region 26 disposed between the source 28 region and the drain region 30 (page 2, paragraph 27; see fig. 2), wherein the source region 28, the drain region 30, and the channel region 26 are stacked vertically in the first direction (see fig. 2); a capacitive device 38 positioned vertically above the transistor T1 in the first direction (see fig. 2), the capacitive device 38 comprising: a first conductor 40 (page 2, paragraph 30), wherein the first conductor 40 is formed as vertical extension, in the first direction, of the source region 28 or the drain region 30 (see fig. 2), thereby forming a nanowire structure (see fig. 2), a second conductor 42, and a dielectric material 44 formed between the first conductor 40 and the second conductor 42 (page 2, paragraph 30; see fig. 2); and a gate structure 14 (page 2, paragraph 24) positioned horizontally adjacent to the channel region 26 in a second direction (lateral direction) (see fig. 2).
Yang discloses [Re claim 3] wherein the gate structure 14 forms a portion of a word line (WL) for the memory cell 12 (page 2, paragraph 24; see fig. 2).
Yang discloses [Re claim 9] wherein the first conductor 40 of the capacitive device 38 comprises a first material (page 2, paragraph 31), and the source region 28 or the drain region 30 of the transistor T1 comprises a second material (page 2, paragraphs 25 and 27).
Yang discloses [Re claim 10] wherein the first material (conductively-doped silicon; page 2, paragraph 31) and the second material (n-type or p-type doped silicon; page 2, paragraphs 25 and 27) are the same material (n-type or p-type doped silicon is a conductively-doped silicon).
Yang discloses [Re claim 12] further comprising: a second dielectric layer 22 surrounding the channel region 26 between the channel region 26 and the gate structure 14 (page 2, paragraph 26; see fig. 2).
Yang discloses [Re claim 15] a memory unit cell, comprising: a plurality of memory cells (12, 12a, 12b, 12c) (page 1, paragraph 19; page 3, paragraph 39) positioned horizontally adjacent to one another in a first direction (lateral direction) (see fig. 2); wherein each of the plurality of memory cells (12, 12a) comprises: a transistor T1 extending vertically from a bit line layer BL-1 in a second direction (vertical direction) (page 2, paragraph 22), the transistor T1 comprising: a nanowire structure (see fig. 2) extending vertically in the second direction (vertical direction) and forming a source region 28, a drain region 30, and a channel region 26 disposed between the source region 28 and the drain region 30 (page 2, paragraph 27; see fig. 2); a capacitive device 38 positioned vertically above the transistor T1 in the second direction (see fig. 2), the capacitive device 38 comprising: 60Attorney Docket No. P20203463US00/ Marbury No. 35044-128USa first conductor 40, a second conductor 42, and a dielectric material 44 formed between the first conductor 40 and the second conductor 42 (page 2, paragraph 30; see fig. 2), wherein the first conductor 40 is a vertical extension, in the second direction, of the nanowire structure (see fig. 2); a plurality of bit lines (BL-1, BL-2), wherein each of the plurality of bit lines is coupled to a first set of memory cells (12, 12b) selected from the plurality of memory cells (page 3, paragraph 39; see figs. 3 and 4); and a plurality of word lines (WL1, WL2), wherein each of the plurality of word lines is coupled to a second set of memory cells (12a, 12c) selected from the plurality of memory cells (page 3, paragraph 39; see figs. 3 and 4).
Yang discloses [Re claim 16] a method of forming a memory cell 12, comprising: forming a bit line BL-1 over a first layer 17 (page 1, paragraph 20; see fig. 2); forming a transistor T1 over the bit line BL-1 and the first layer 17 (page 2, paragraph 22; see fig. 2), wherein: the transistor T1 comprises a nanowire structure forming a source region 28, a drain region 30, and a channel region 26 of the transistor T1 (page 2, paragraph 27; see fig. 2), and the nanowire structure extends vertically in a first direction (vertical direction) from the bit line BL-1 (see fig. 2); and forming a capacitive device 38 (page 2, paragraph 30) vertically over the transistor T1 (see fig. 2), wherein: the capacitive device 38 comprises a first conductor 40, a dielectric layer 44, and a second conductor 42 (page 2, paragraph 30), and the first conductor 40 is a vertical extension of the nanowire structure in the first direction (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US Pub. 2018/0122817) in view of Yang.
Ramaswamy discloses [Re claim 1] a memory cell, comprising: a transistor 16 extending vertically in a first direction (vertical direction) (see fig. 17), the transistor 16 comprising: a source region 18, a drain region 19, and a channel region 20 disposed between the source region 18 and the drain region 19 (page 2, paragraph 35; see fig. 17), wherein the source region 18, the drain region 19, and the channel region 20 are stacked vertically in the first direction (see fig. 17); a capacitive device (CL, CU) (page 5, paragraph 48) positioned vertically above the transistor 16 in the first direction (see fig. 17), the capacitive device (CL, CU) comprising: a first conductor (35x, 35y) (page 5, paragraph 48), wherein the first conductor (35x, 35y) is formed as vertical extension, in the first direction, of the source region 18 or the drain region 19 (see fig. 17), thereby forming a nanowire structure (see fig. 17), a second conductor 52, and a dielectric material 50 formed between the first conductor (35x, 35y) and the second conductor 52 (page 5, paragraph 48; see fig. 17); and a gate structure 22 (page 2, paragraph 35) positioned horizontally adjacent to the channel region 20 in a second direction (lateral direction) (see fig. 17).
Ramaswamy fails to disclose explicitly wherein the transistor extending vertically from a bit line layer.
However, Yang discloses a transistor T1 extending vertically from a bitline BL-1 (page 2, paragraph 22; see fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a bitline wherein a transistor is extending from the bitline, as taught by Yang, in order to apply a voltage to the transistor for a read, erase or write operation on a memory cell.
Ramaswamy discloses [Re claim 2] further comprising: a second transistor 62 (page 5, paragraph 54) positioned vertically above the capacitive device (CL, CU) (see fig. 17), the second transistor 62 comprising: a second source region 18, a second drain region 19, and a second channel region 20 disposed between the second source region 18 and the second drain region 19 (see fig. 17), wherein the second source region 18 or the second drain region 19 is formed as a vertical extension, in first direction, of the first conductor (35x, 35y, 58) (conductive material 58 may be the same composition as the material of upper capacitor electrode lining 35x; page 5, paragraph 52) of the capacitive device (CL, CU) (see fig. 17).
Ramaswamy discloses [Re claim 4] wherein the source region 18, the drain region 19, and the channel region 20 have a circular cross-sectional area in a plane lying in the second direction (page 3, paragraph 40; see figs. 4 and 5).
Ramaswamy discloses [Re claim 12] further comprising: a second dielectric layer 21 surrounding the channel region 20 between the channel region 20 and the gate structure 22 (gates 22 of transistors 16 may completely encircle respective channels 20; page 2, paragraphs 35 and 36; so gate insulators 21 also encircle the respective channels 20).
Ramaswamy discloses [Re claim 14] wherein the nanowire structure has a circular cross section (page 3, paragraph 40; see figs. 5 and 6).
Ramaswamy discloses [Re claim 16] a method of forming a memory cell (MC), comprising: forming a transistor 16 (page 2, paragraph 35; see fig. 2), wherein: the transistor 16 comprises a nanowire structure forming a source region 18, a drain region 19, and a channel region 20 of the transistor 16 (page 2, paragraph 35; see fig. 2), and the nanowire structure extends vertically in a first direction (vertical direction) (see fig. 2); and forming a capacitive device (CL, CU) (page 5, paragraph 48) vertically over the transistor 16 (see fig. 16), wherein: the capacitive device (CL, CU) comprises a first conductor (35x, 35y), a dielectric layer 50, and a second conductor 52 (page 5, paragraph 48), and the first conductor (35x, 35y) is a vertical extension of the nanowire structure in the first direction (see fig. 16).
Ramaswamy fails to disclose explicitly forming a bit line over a first layer, and forming the transistor over the bit line and the first layer.
However, Yang discloses forming a transistor T1 extending vertically from a bitline BL-1 (page 2, paragraph 22; see fig. 2) over a first layer 17 (page 1, paragraph 20; see fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a bitline wherein a transistor is extending from the bitline, as taught by Yang, in order to apply a voltage to the transistor for a read, erase or write operation on a memory cell.

Allowable Subject Matter
Claims 5-8, 11, 13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 recites the channel region comprises Indium Gallium Zinc Oxide (IGZO), and wherein the source region and the drain region comprise Indium Tin Oxide (ITO).  
Claim 6 recites the source region, the drain region, and the channel region comprise a first material, wherein the first material of the source region and the drain region have a first composition or crystallinity, and wherein the first material of the channel region has a second composition or crystallinity that differs from the first composition or crystallinity.
Claim 8 recites the channel region has a first cross-sectional area in a plane lying in the second direction, wherein the source region and the drain region have a second cross-sectional area in a plane lying in the second direction, and wherein the first cross-sectional area is less than the second cross-sectional area.
Claim 11 recites the first conductor of the capacitive device has a first cross-sectional area in a plane lying in the second direction, wherein the source region, the drain region, and the channel region of the transistor have a second cross-sectional area in a plane lying in the second direction, and wherein the first cross-sectional area is greater than the second cross-sectional area.
Claim 13 recites the dielectric layer of the capacitive device is a part of the second dielectric layer.
Claim 17 recites forming the transistor comprises: depositing a first semiconductor layer over the bit line; depositing a second semiconductor layer of the first semiconductor layer; forming a third semiconductor layer over the second semiconductor layer; etching the first semiconductor layer, second semiconductor layer, and third semiconductor layer to form the nanowire structure.
Claim 19 recites the method further comprising: forming a nanowire cavity vertically through one or more layers that form the capacitive device and the transistor; and forming the nanowire structure vertically within the nanowire cavity.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 7, 18 and 20 variously depends from claim 6, 17 or 19, so they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 12, 2022